Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the previous objection to claim 10, the applicant has amended to remove the extra “a”. Accordingly, the corresponding objection is withdrawn.
Regarding the rejections under 35 U.S.C. 103, the applicant’s arguments have been fully considered but they are not persuasive.
With respect to claim 1, the applicant mainly argues in page 8 of the remarks that 
“in the excerpted portions, paragraphs 48 & 49, Johri describes reducing the engine torque or motor torque gradually over a predetermined time duration. There is no description therein related to "increasing a portion of the torque provided by the internal combustion engine to the same extent in the same time interval using a real-time control system". Rather, the rejection depends on the unsupported assertion that "to maintain vehicle speed while reducing torque of the electric motor, the engine torque is adjusted concurrently" (Office Action, Page 5). There is no citation to Johri in support of that assertion, in part, because the adjustment described in Johri does not meet the limitations of Independent Claim 1. Rather, the method cited from Johri is used to transition from an electric-only propulsion to an engine-only propulsion (see, e.g., Col. 10, lines 35-46). That method reduces the torque provided from 100% from the motor and replaces it with 100% torque from the engine, but is not useful to respond to a torque boost request as recited in Independent Claim 1. The method as claimed in Independent Claim 1 provides a torque boost using the electric motor regardless of the then current operating mode for a quick response but replaces it with torque from the engine and backs off the torque provided by the electric motor. “

The examiner respectfully disagrees.
The examiner reasserts from the previous action that the “torque boost” is taught in the cited portion of Falkenstein (Col 2 Lines 34-38), this teaching combined with cited portions of Johri teaching a smooth transition of torque load during a predetermined time duration (Paragraph 49), cover the argued limitations of claim 1. The argument by the applicant that the cited portions of Johri do not meet the limitations of claim 1 because it only teaches a transition between 100% electric and 100% engine torque and therefore is not useful to respond to a torque boost request is moot as the obviousness 
Accordingly the previous rejection is maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenstein; Jens-Werner et al. (8862294), hereinafter referred to as Falkenstein, in view of Johri; Rajit et al. (9435432) hereinafter referred to as Johri.

Regarding claim 1, Falkenstein teaches:
A method for operating a motor vehicle having a hybrid drive train, with an internal combustion engine and an electric motor,  wherein  a first operating state- includes generating a drive torque solely by the internal combustion engine and , a second operating state includes generating the drive torque using both the internal combustion engine and the electric motor, the method comprising: (Falkenstein: Abstract ”A method is described for operating a hybrid drive system which has a first drive unit, in particular an internal combustion engine, and a second drive unit, in particular an electric motor”; Column 1 lines 19-21, “requested torque FWM, may usually be provided by one of the drives or also by both drives combined")
defining a desired required torque  in the first or second operating state, in response to a momentary additional torque requirement and (Falkenstein: Column1 lines 17-20, “the driver's propulsion request, which is usually issued by an accelerator pedal and which may be generally referred to as the driver-requested torque FWM")
in the presence of a predefined activation condition; (Falkenstein: Column 4 lines 35-39, "so that the total requested driving torque for driving the vehicle is delivered in sum. For this purpose, engine management unit 7 may use indications of drive system states or vehicle states, such as the state of charge of the electrical power source" Vehicle state is herein interpreted to anticipate a predefined activation condition)
determining a target torque depending on the required torque; (Falkenstein: Column 3 lines 63-65: "Driver-requested torque FWM is supplied to a limiting unit 5 which limits driver-requested torque FWM to a limiting driving torque GM which is preset by limiting unit" Falkenstein teaches limiting a “driver requested torque” (required torque) by engine characteristics or presets to arrive at a “limiting driving torque” (target torque))
calculating a difference between the target torque and the momentarily provided actual torque; (Falkenstein: Column 3 lines 57-62, “A driver of the vehicle driven by drive system 1 may specify a driver-requested torque FWM via a setting device such as an accelerator pedal 4, this driver-requested torque being used to specify a total setpoint driving torque to be provided to the vehicle by drive system 1." In order to calculate an amount of additional torque to reach a setpoint, a difference between target and momentary torque is inherently calculated
initially generating an additional torque equivalent to the difference using the electric motor; (Falkenstein: Column 2 lines 34-38, “If a higher total output variable is requested in the absence of the applicable vehicle states and external conditions, the additional output variable needed for this higher total output variable is provided, if available, by the alternative drive")

Though Falkenstein teaches the ability to provide torque via an IC engine alone, electric motor alone, or a combination, Falkenstein does not explicitly teach:
reducing the additional torque provided by the electric motor within a predefined time interval;
and increase a portion of the torque provided by the internal combustion engine to the same extent in the same time interval using a real-time control system.

Johri, in the same field of endeavor teaches:
reducing the additional torque provided by the electric motor within a predefined time interval; (Johri: Paragraph 48: “during a first, electric only mode…transitioning to a second, engine only mode, driving the vehicle with the engine coupled to the motor via reducing motor torque, where engine torque or motor torque is temporarily adjusted during the transition to maintain vehicle speed, the engine torque or motor torque adjustment gradually decreased. The method includes where the engine or motor torque is temporarily adjusted to maintain vehicle speed via torque converter impeller speed feedback."; Paragraph 49: "The method includes where the engine torque or motor torque adjustment is gradually decreased over a predetermined time duration.")
and increase a portion of the torque provided by the internal combustion engine to the same extent in the same time interval using a real-time control system. (Johri: Paragraph 48: “during a first, electric only mode…transitioning to a second, engine only mode, driving the vehicle with the engine coupled to the motor via reducing motor torque, where engine torque or motor torque is temporarily adjusted during the transition to maintain vehicle speed, the engine torque or motor torque adjustment gradually decreased. The method includes where the engine or motor torque is temporarily adjusted to maintain vehicle speed via torque converter impeller speed feedback."; Paragraph 49: "The method includes where the engine torque or motor torque adjustment is gradually decreased over a predetermined time duration." To maintain vehicle speed while reducing torque of the electric motor, the engine torque is adjusted concurrently)

Falkenstein and Johri are analogous art as they both are generally related to control of the torque distribution between drive systems in a hybrid vehicle 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to incorporate the teachings of a smooth transition to engine only driving mode by reducing the electric motor torque to zero gradually as the internal combustion engine is raised to the same extent in order to improve efficiency, driver comfort, and reduce wear. (Johri: Paragraph 6: “By entering a speed control mode during a transition in powertrain operating modes, it may be possible to provide the technical result of reducing the possibility of driveline acceleration or deceleration when transitioning between powertrain modes.”; Paragraph 7: “In particular, the approach may reduce driveline torque disturbances of a hybrid driveline. Further, the approach may improve vehicle drivability. Further still, the approach may reduce driveline wear, thereby increasing the operating life of the driveline.”)

Regarding claim 2, Falkenstein in combination with Johri teaches the hybrid vehicle control method of claim 1, Falkenstein further teaches:
wherein determining the target torque depends on the desired torque and momentary status data of at least one of: the internal combustion engine or the electric motor. (Falkenstein: Column 4 lines 33-38: "Engine management unit 7 thus determines internal combustion engine partial torque VTM and electric motor partial torque ETM as a function of driver-requested torque FWM, so that the total requested driving torque for driving the vehicle is delivered in sum. For this purpose, engine management unit 7 may use indications of drive system states or vehicle states"

Regarding claim 3, Falkenstein in combination with Johri teaches the hybrid vehicle control method of claim 1, Falkenstein further teaches:
wherein the target torque is limited by a characteristic curve of the internal combustion engine. (Falkenstein: Column 2 lines 26-28, “This limiting value, for example the limiting driving torque, is predefined in a suitable manner and limits the output variable provided by the first drive unit"; Column 4 lines 7-12, “If the efficiency is taken into account when determining limiting driving torque GM, limiting driving torque GM may be set, for example, to a driving torque of 80% to 90% of the maximum driving torque of internal combustion engine 2, since a maximum efficiency of an internal combustion engine is usually achieved at these levels.")

Regarding claim 4, Falkenstein in combination with Johri teaches the hybrid vehicle control method of claim 1, Johri further teaches:
further comprising reducing the additional torque provided by the electric motor to zero within the predefined time interval. (Johri: Paragraph 48, “during a first, electric only mode… transitioning to a second, engine only mode”; Paragraph 49, “The method includes where the engine torque or motor torque adjustment is gradually decreased over a predetermined time duration.”)

Regarding claim 5, 
wherein the predefined activation condition for the motor vehicle is fixedly set. (Falkenstein: Column 7 lines 25-27, "operation in this range B3 is permitted only if predefined vehicle states are present, e.g., the engine states or vehicle states defined above" (predefined vehicle states are herein interpreted to anticipate fixedly set activation conditions)

Regarding claim 6, Falkenstein in combination with Johri teaches the hybrid vehicle control method of claim 1, Falkenstein further teaches:
wherein the predefined activation condition is defined by at least one condition chosen from the group consisting of: one or more predefined operating regions in maps of the internal combustion engine or electric motor, permitted energy store states, and pedal states or gradients. (Falkenstein: Column 4 lines 35-39, "so that the total requested driving torque for driving the vehicle is delivered in sum. For this purpose, engine management unit 7 may use indications of drive system states or vehicle states, such as the state of charge of the electrical power source")
Regarding claim 7, Falkenstein in combination with Johri teaches the hybrid vehicle control method of claim 1, Falkenstein further teaches:
wherein the predefined activation condition is stored in a memory of the motor vehicle; (Falkenstein: Column 7 lines 25-27, “operation in this range B3 is permitted only if predefined vehicle states are present, e.g., the engine states or vehicle states defined above" By essence of being predefined, the state condition parameters would inherently need to be stored in memory
further comprising, in response to an additional torque request, checking whether an activation condition is fulfilled wherein the momentary status data of the internal combustion engine and or electric motor, or current energy store status data are compared with the activation "so that the total requested driving torque for driving the vehicle is delivered in sum. For this purpose, engine management unit 7 may use indications of drive system states or vehicle states, such as the state of charge of the electrical power source")

Regarding claim 8, Falkenstein in combination with Johri teaches the hybrid vehicle control method of claim 1, Johri further teaches:
wherein the predefined time interval is fixedly set for the motor vehicle. (Johri: Paragraph 49, “The method includes where the engine torque or motor torque adjustment is gradually decreased over a predetermined time duration.")

Regarding claim 9, Falkenstein in combination with Johri teaches the hybrid vehicle control method of claim 1, Falkenstein further teaches:
further comprising calculating the predefined time based on momentary status data of at least one of the internal combustion engine or electric motor.  (Falkenstein: Column 2 lines 59-63, “The time period for canceling the limitation may furthermore be set to a maximum time period. In particular, the maximum time period may be set as a function of the one or more operating states." Falkenstein teaches imparting a time limit on the internal combustion engine torque limitation, it would otherwise be an obvious variation to also apply a time limitation to the duration of use of the alternative drive system

Claims 11 & 13 are rejected on the basis that they are encompassing in scope of claim 1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Falkenstein in view of Johri as applied to claim 1 above, and further in view of Gentil- Kreienkamp Isabelle (WO2009153091A1) hereinafter referred to as Gentil.

Regarding claim 10, Falkenstein in combination with Johri teaches the hybrid vehicle control method of claim 1, they do not teach:
further comprising using a predefined a linear profile for the reduction of the additional torque provided by the electric motor within the predefined time interval.  
Gentil, in the same field of endeavor, teaches:
further comprising using a predefined a linear profile for the reduction of the additional torque provided by the electric motor within the predefined time interval. (Gentil: Paragraph 7, "Torque is reduced in a predetermined gradient-limited manner. This means that a change in torque over time is limited in value. It can be provided that a gradient of the torque is constant until a target torque is reached. This results in a linearly decreasing torque"; Paragraph 14 “In a further development of the invention, it is provided that the torque is reduced in a predeterminable period of time")
Gentil, along with Falkenstein and Johri, are analogous art because they generally relate to a method for controlling the torque of at least one drive in a hybrid vehicle control system. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to incorporate the teachings of Gentil of a gradual linearly decreasing torque, to the combination of Falkenstein and Johri, to ensure a smooth reduction in electric torque as to not abruptly affect the vehicle state and maintain “safe condition of the vehicle”. (Gentil: Paragraph 3)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Falkenstein in view of Johri as applied to claim 11 above, and further in view of Lehmen; Allen J. et al. (20140195080) hereinafter referred to as Lehman.
Regarding claim 12, Falkenstein in combination with Johri teaches the hybrid vehicle control method of claim 11, they do not teach:
configured to: store and process momentary status data of the electric motor and internal combustion engine;
and control the performance of the internal combustion engine and electric motor.  
Lehman, in the same field of endeavor, teaches:
configured to: store and process momentary status data of the electric motor and internal combustion engine; (Lehman: Paragraph 103: "the control system 140, and the method 300, will record data from the critical event and may take steps to prevent future excursions of the input torque")
and control the performance of the internal combustion engine and electric motor. (Lehman: Paragraph 30, "The control system 140 may include one or more components with a storage medium and a suitable amount of programmable memory, which are capable of storing and executing one or more algorithms or methods to effect control of the powertrain")
Lehman, along with Falkenstein and Johri, are analogous art because they all generally relate to a method for controlling the torque of at least one drive in a hybrid vehicle control system.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to incorporate the teachings of Lehman of storing vehicle states in memory, to the combination of Falkenstein and Johri, since such a modification would have combined elements of the prior art references, with no change in their respective functions, and would have yielded the See MPEP 2143(A)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/E.W.V./               Examiner, Art Unit 3662              

/ANISS CHAD/               Supervisory Patent Examiner, Art Unit 3662